J-S35020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    CECIL WAYNE HENSLEY                        :
                                               :
                       Appellant               :   No. 298 MDA 2021


       Appeal from the Judgment of Sentence Entered January 26, 2021,
                 in the Court of Common Pleas of York County,
            Criminal Division at No(s): CP-67-CR-0004103-2020.



BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 09, 2022

        Cecil Wayne Hensley appeals from the judgment of sentence imposed

following his conviction for two counts of driving under the influence (“DUI”),

one alcohol-related and one drug-related, arising from the same incident.

Hensley challenges only the sufficiency of his drug-related conviction. Upon

review, we reverse that conviction.

        After a bench trial, the trial court found the following facts:

              On June 12, 2020, Trooper David Owens of the
           Pennsylvania State Police, (herein “PSP”), was driving north
           on Delta Road in York County, when he observed a car going
           south bound at a high rate of speed. [Hensley’s] car “blew
           [Trooper Owens’s] doors right off as [he] was traveling.”
           [Hensley’s] speed gained Trooper Owens’s attention, who
           also noted [Hensley] was driving erratically.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35020-21


            Additionally, [Hensley’s] center brake light was not
          operating. Trooper Owens initiated a traffic stop and
          approached the driver. Trooper Owens observed a strong
          odor of alcoholic beverage coming from the vehicle and
          [Hensley] exhibited glassy eyes and thick slurred speech.
          [Hensley] was asked if he had anything to drink. [Hensley]
          responded that he drank one tall Natty Ice beer. Trooper
          Owens asked if [Hensley] drank a twenty-four (24) ounce
          beer, and defendant responded yes.

             Trooper Owens then administered Standard Field Sobriety
          [Tests] (herein “SFST”). The first SFST Trooper Owens
          demonstrated was the walk and turn test. [Hensley]
          performed poorly and showed signs of impairment on six (6)
          out of eight (8) clues on the walk and turn. Trooper Owens
          then had [Hensley] perform the one-legged stand. While
          performing this SFST, [Hensley] again performed poorly;
          [Hensley] raised his arms, put down his foot, and was
          swaying. [Hensley] stated to Trooper Owens that he had a
          small amount of marijuana in his front pocket. Trooper
          Owens pulled out an envelope that had a piece of paper in
          it which had residue of marijuana inside.1

            In Trooper Owens’s opinion, [Hensley] was too impaired
          to drive. [Hensley] then was placed into custody and taken
          to York County Central Booking. [Hensley] was read the
          DL26-B form in which Defendant refused chemical testing.
          The Motor Vehicle Recording (herein “MVR”) was played for
          the court, which essentially confirmed Trooper [Owens’s]
          testimony.

       [Hensley] did indicate to Trooper Owens that his eardrums were
       blown out. [Hensley] testified that he incurred the injury five days
       prior to the date in question, when he hit his head when
       swimming. [Hensley] testified that his injuries were treated by a
       physician at Wellspan Outpatient Urgent Care. He further stated
       that the injury caused [Hensley’s] balance to be off; [Hensley]
       described being dizzy, in extreme pain, and had loss of hearing.
       [Hensley] did not put forth any supporting evidence of an injury.

Trial Court Opinion, 4/23/21, at 2-5 (footnotes and citations omitted).
____________________________________________


1Hensley later told Trooper Owens and testified at trial that it was a Four
Loko alcoholic beverage. N.T., 12/8/20, at 22, 33.

                                           -2-
J-S35020-21


      In addition to the above facts, our own review of the record, including

the portions of the MVR played at trial, reveals that Hensley took an alcohol

breathalyzer test at the scene and was informed by Trooper Owens that the

result exceeded the legal limit. N.T., 12/8/20, at 23 (indicating Hensley’s BAC

test result was a .104).

      Originally, the Commonwealth only charged Hensley with Driving Under

the Influence of Alcohol — General Impairment — First Offense. 75 Pa.C.S.A.

§ 3802(a)(1) (emphasis added), and a summary offense that is not at issue

on appeal.    On the day of the trial, however, after giving prior notice to

Hensley, the Commonwealth requested to amend the information to add a

charge of Driving Under the Influence of a Controlled Substance (Marijuana)

— General Impairment — First Offense. 75 Pa.C.S.A. § 3802(d)(2) (emphasis

added). N.T., 12/8/20, at 5-6. Hensley objected, but the trial court allowed

the amendment.       Significantly, the Commonwealth chose not to charge

Hensley under Section 3802(d)(3) which prohibits driving under “the

combined influence of alcohol and a drug or combination of drugs to a degree

which impairs the individual’s ability to safely drive.”

      Following a non-jury trial, the court found Hensley guilty of all three

charges and imposed sentence at the same proceeding.           The trial court

determined that the two DUI counts merged for sentencing purposes, and

imposed sentence under Section 3804(c). That section applies to individuals

who violate Section 3802(a)(1) (“DUI-alcohol”) and refused a breath or


                                      -3-
J-S35020-21


blood test, or who violate Section 3802(d) (“DUI-controlled substance”). The

court imposed the minimum sentence under Section 3804(c): a period of

incarceration of three days to six months, a mandatory fine of $1,000, costs

of prosecution, and standard treatment requirements related to a DUI offense.

The court denied Hensley’s post-sentence motion, and this timely appeal

followed. Both Hensley and the trial court complied with Pennsylvania Rule of

Appellate Procedure 1925.

       On appeal, Hensley only challenges his DUI-controlled substance

conviction. He raises a single issue:

          Whether the evidence was insufficient to sustain [Hensley’s]
          Driving under the Influence of a Controlled Substance
          conviction where there was no evidence Hensley was
          specifically impaired by a controlled substance as required
          for his conviction?

Hensley’s Brief at 4.2

       Preliminarily, we disagree with the trial court’s suggestion that this

appeal is moot. The trial court observed that it independently convicted

Hensley of DUI-alcohol, and because Hensley’s two convictions merged, he

would have received the same sentence even if the evidence was insufficient

to support his DUI-controlled substance conviction. See Trial Court Opinion,

4/23/21, at 15. However, under the facts of this case, the minimum sentence



____________________________________________


2In his Rule 1925(b) concise statement, Hensley also challenged the weight
of the evidence supporting his DUI-controlled substance conviction. He
abandoned that argument before this Court.

                                           -4-
J-S35020-21


for these two convictions is slightly different.   Compare 75 Pa.C.S.A. §

3804(a)(1)3 with Section 3804(c)(1)4.

       Because the record reflects that Hensley submitted to breath testing,

the minimum sentence for his DUI-alcohol conviction would involve no

incarceration, but rather a mandatory minimum of six months of probation,


____________________________________________


3 (a) General impairment.--Except as set forth in subsection (b) or (c), an
individual who violates section 3802(a) (relating to driving under influence of
alcohol or controlled substance) shall be sentenced as follows:

       (1)  For a first offense, to:
            (i) undergo a mandatory minimum term of six months' probation;
            (ii) pay a fine of $300;
            (iii) attend an alcohol highway safety school approved by the
       department; and
            (iv) comply with all drug and alcohol treatment requirements
       imposed under sections 3814 (relating to drug and alcohol assessments)
       and 3815 (relating to mandatory sentencing).

75 Pa.C.S.A. § 3804(a).

4 (c) Incapacity; highest blood alcohol; controlled substances.--An
individual who violates section 3802(a)(1) and refused testing of breath under
section 1547 (relating to chemical testing to determine amount of alcohol or
controlled substance) or testing of blood pursuant to a valid search warrant
or an individual who violates section 3802(c) or (d) shall be sentenced as
follows:

       (1)  For a first offense, to:
            (i) undergo imprisonment of not less than 72 consecutive hours;
            (ii) pay a fine of not less than $1,000 nor more than $5,000;
            (iii) attend an alcohol highway safety school approved by the
       department; and
            (iv) comply with all drug and alcohol treatment requirements
       imposed under sections 3814 and 3815.

75 Pa.C.S.A. § 3804(c).


                                           -5-
J-S35020-21


and a lesser fine of $300. 75 Pa.C.S.A. § 3804(a)(1).      By contrast, Hensley’s

DUI-controlled substance conviction involved the higher minimum penalties

that the court imposed under Section 3804(c), including jail time and a $1,000

fine.   Thus, if the evidence was insufficient to support the DUI-controlled

substance conviction, Hensley would be entitled to a lesser sentence on his

DUI-alcohol conviction. Thus, this issue is not moot, and we will address the

merits of Hensley’s sufficiency claim.

        Our standard of review for sufficiency claims is as follows:

               The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all of the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying the above test, we may not weigh the evidence and
           substitute our judgment for the fact-finder. In addition, we
           note that the facts and circumstances established by the
           Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant’s guilt may
           be resolved by the fact-finder unless the evidence is so weak
           and inconclusive that as a matter of law no probability of
           fact may be drawn from the combined circumstances. The
           Commonwealth may sustain its burden of proving every
           element of the crime beyond a reasonable doubt by means
           of wholly circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and all
           evidence actually received must be considered. Finally, the
           finder of fact while passing upon the credibility of witnesses
           and weight of the evidence produced, is free to believe all,
           part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017) (en

banc) (citation omitted).      Moreover, although the fact finder may make

reasonable inferences from the testimony presented, the “inferences must



                                       -6-
J-S35020-21


flow from facts and circumstances proven in the record, and must be of such

volume and quality as to overcome the presumption of innocence and satisfy

the jury of an accused’s guilt beyond a reasonable doubt.” Commonwealth

v. Scott, 597 A.2d 1220, 1221 (Pa. Super. 1991). “The trier of fact cannot

base a conviction on conjecture and speculation and a verdict which is

premised on suspicion will fail even under the limited scrutiny of appellate

review.” Id. Finally, “[b]ecause evidentiary sufficiency is a question of law,

our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013).

      Hensley challenges his DUI-controlled substance conviction. The DUI

statute prohibits a person from operating a vehicle when “[t]he individual is

under the influence of a drug or combination of drugs to a degree which

impairs the individual’s ability to safely drive, operate or be in actual physical

control of the movement of the vehicle.”          75 Pa.C.S.A. § 3802(d)(2).

Therefore, to convict a defendant under this section, the Commonwealth must

establish three elements: 1) that the defendant drove; 2) while under the

influence of a controlled substance; and 3) to a degree that impairs his

defendant’s ability to drive safely. Commonwealth v. Griffith, 32 .3d 1231,

1239 (Pa. 2011).

      Hensley does not dispute that he drove on the night of the incident. The

crux of Hensley’s argument challenges the Commonwealth’s evidence

regarding the remaining two elements. Although he admitted to consuming


                                      -7-
J-S35020-21


“a little bit of weed” earlier in the evening, Hensley asserts that there was no

evidence that he was high at the time he was pulled over, or that he was

under the influence of marijuana to a degree that impaired his ability to drive.

Hensley Reply Brief at 2. Hensley argues that the indications of marijuana

impairment are fundamentally different from those stemming from alcohol

intoxication, and that the Commonwealth did not show his impairment was

due to marijuana. Hensley Brief at 14-17; Reply Brief at 3. He notes that

“behavioral signs of impairment from alcohol include slurred speech, poor

balance and the odor of alcohol. Conversely, the signs of impairment from

marijuana include tremors, incomplete thoughts and the odor of marijuana.”

Hensley’s Brief at 14 (citing Charles Scoot Courrege, Drugged Driving: How

the Legalization of Marijuana Has Impaired the Ability of the Louisiana DWI

Law, 44 S.U.L.Rev. 423, 438 (Spring, 2017)).

      Hensley concedes that the Commonwealth’s evidence supported a

conviction for DUI-alcohol. Trooper Owens observed a strong smell of alcohol,

Hensley had glassy eyes and slurred speech, and he did poorly on two balance

field sobriety tests (the walk and turn test and the one-legged balance test).

Hensley Brief at 14, 16. Additionally, Hensley admitted to drinking a large can

of high-alcohol-content beer within a few hours of driving and his BAC

exceeded the legal limit.

      By contrast, he argues a lack of evidence to support the conviction for

DUI-controlled substance. Trooper Owens never mentioned the smell of


                                     -8-
J-S35020-21


marijuana, either burnt or unburnt, coming from the car or Hensley. Id. at

14. There was no evidence of tremors or incomplete thoughts.          To the

contrary, Hensley was responsive and cooperative during the traffic stop. Id.

at 17. There was no admission of marijuana use close in time to driving, or

evidence of the amount of marijuana consumed.        The empty pouch with

marijuana residue gave no indication of the time or amount of the drug

Hensley consumed. As such, Hensley contends the Commonwealth did not

prove his DUI-controlled substance charge beyond a reasonable doubt.

     In response, the Commonwealth claims it has no burden to show how

high Hensley was when he was pulled over. Commonwealth’s Brief at 13. It

relies on Hensley’s admission that he smoked a little bit of weed that night

and that an empty pouch of marijuana residue was found on Hensley. Also,

Hensley was impaired that evening. And, he refused a chemical blood test.

     To begin our analysis, we note that evidence of consumption of a drug,

standing alone, is insufficient to prove impairment.   Commonwealth. v.

Etchison, 916 A.2d 1169, 1172 (Pa. Super. 2007) (reversing a DUI-controlled

substance conviction when the only evidence of impairment was the presence

of metabolites of cannabinoids in the defendant’s blood and when an expert

witness testified that the presence was not an indication of current

impairment); see also Gause (reversing a DUI-controlled substance

conviction because, inter alia, the Commonwealth presented no evidence that

the defendant has recently ingested marijuana or that “an odor of marijuana


                                    -9-
J-S35020-21


emanated from his person or from his vehicle at the time he was stopped”).

Instead,    impairment    evidence   should    be   drawn   from   the   factual

circumstances.     Commonwealth. v. DiPanfilo, 993 A.2d 1262, 1267 n. 5

(Pa. Super. 2010) (describing a hypothetical scenario in which an officer pulls

over a suspect for driving erratically and encounters a cloud of marijuana

smoke and typical signs of heavy marijuana use).

      Here, the trial court based its decision to convict Hensley of DUI-

controlled substance on the following:


              [Hensley] repeated and voluntarily offered to Trooper
           Owens that [he] had marijuana in his pocket. While Trooper
           Owens did not recover any amount of marijuana on
           [Hensley] that the trooper deemed chargeable, [Hensley]
           did state “I smoked a little bit of weed” in response to
           whether [he] consumed any illegal drugs.

              [The trial court] observed a substantial portion of the
           MVR and considered Trooper Owens[‘s] testimony that
           [Hensley], by his own accord, told the trooper that [he]
           smoked marijuana prior to driving his vehicle. [Hensley]
           refused to have any chemical testing. [Hensley] also
           conflicted his statements when telling Trooper Owens what
           kind of alcohol [he] consumed that night. Based upon the
           evidence before the court, including the testimony and
           observations of [Hensley] and the MVR, there was sufficient
           evidence beyond a reasonable doubt that [Hensley] was
           impaired by drugs to the point he was incapable of safe
           driving.

Trial Court Opinion, 4/23/21, at 10-11.       As explained below, none of this

evidence, either alone or when considered together, supports Hensley’s DUI-

controlled substance conviction.




                                     - 10 -
J-S35020-21


      First, Hensley’s admission of smoking marijuana is evidence that he

consumed it at some point prior to operating the vehicle but does not suggest

it caused his impairment.     Section 3802(d)(2) only prohibits operating a

vehicle while “under the influence of a drug . . . to a degree which impairs the

individual’s ability to safely drive.” See Commonwealth v. Williamson, 962

A.2d 1200, 1201 (Pa. Super. 2008) (“the Commonwealth does not need to

prove or show the amount of the controlled substance involved in the

prosecution” for violating 75 Pa.C.S.A. § 3802(d)(2). Rather, the offense only

requires proof that the defendant was under the influence to a degree that

causes impairment”) (emphasis original). The language of Section 3802(d)(2)

therefore requires that the consumption of a controlled substance must be

sufficient to cause impairment; conversely, some consumption of a controlled

substance may not be sufficient to cause impairment.

      Thus, Hensley’s admission is not in itself probative evidence that he was

impaired from marijuana. Although the trial found that Hensley admitted to

smoking marijuana “prior to driving,” the record is devoid of any evidence to

establish that his consumption was recent enough to “form a clear connection

between marijuana use and impairment.” Gause, 164 A.3d at 537 (Pa. Super.

2017).    It instead merely establishes the first element of the offense: that

Hensley consumed a controlled substance.

      In this regard, we disagree with the Commonwealth’s assertion that it

“has no such burden” to establish “how high [Hensley] was.” Commonwealth’s


                                     - 11 -
J-S35020-21


Brief at 13. On the contrary, it is entirely the Commonwealth’s burden to

prove that Hensley was sufficiently “high” to “impair[] [his] ability to safely

drive, operate or be in actual physical control of the movement of the vehicle.”

75 Pa.C.S.A. § 3802(d)(2). Gause, supra.

      The trial court also determined that Hensley was impaired due to drug

consumption based on footage depicted in the Motor Vehicle Recording “MVR.”

Trial Court Opinion, 4/23/21, at 10-11. We have reviewed the portions of the

MVR shown to the trial court and do not believe they depict any evidence of

impairment by drugs distinguishable from impairment by alcohol. Thus, the

MVR likewise is insufficient evidence to sustain Hensley’s conviction for DUI-

controlled substance.

      Next, the trial court cites Hensley’s refusal to undergo chemical testing

after his arrest as evidence that he was guilty of DUI-controlled substance.

Under 75 Pa.C.S.A. § 1547(e) of the Vehicle Code, such a refusal is admissible

evidence in any summary or criminal proceeding involving violations of the

DUI statute.   This evidence may be used to show consciousness of guilt.

Commonwealth v. Bell, 211 A.3d 761, 773 (Pa. 2019). No presumption

arises from the evidence of refusal, but it may be considered along with other

factors. 75 Pa. C.S.A. §1547(e).

      Evidence of refusal alone is not sufficient evidence, because the

Commonwealth must show more than consumption of a controlled substance;

it must also demonstrate that the controlled substance caused the


                                     - 12 -
J-S35020-21


impairment.   Griffith, supra.   Thus, even assuming that the results of a

chemical test would have been positive for the presence of marijuana, here

no other indicia showed that Hensley was impaired from marijuana to the

degree that he could not safely operate his vehicle.     Had there been no

indication that Hensley was under the influence of alcohol above the legal

limit, his refusal of chemical testing might be evidence of his guilt for DUI-

controlled substance. Then, we would have unexplained signs of impairment

along with a refusal to undergo chemical testing, from which we could infer

that the cause of the impairment was the marijuana. However, those are not

the facts in the case presently before us. Instead, the evidence strongly

suggests alcohol impairment.

     The trial court further found that Hensley’s conflicting statements about

the alcohol he consumed was sufficient to show impairment from marijuana.

Shortly after Trooper Owens pulled Hensley over, he asked him if he had

anything to drink that night, to which Hensley responded he drank a “Natty

Ice.” N.T., 12/8/20, at 16. Approximately nine minutes later, Trooper Owens

asked Hensley again what he had consumed, and Hensley said he drank a

Four Loko. Id. at 22. On cross-examination, however, Hensley reiterated that

he had only consumed a Four Loko that night. Id. at 33. He was not asked

about the discrepancy in his answers. Both beverages are high-alcohol-

content beer; thus, the inconsistent testimony about the brand is immaterial.




                                    - 13 -
J-S35020-21


      Although the Commonwealth suggests that Hensley changed his story

and fabricated his alcohol consumption to draw attention away from his

marijuana use, Trooper Owens plainly detected an odor of alcohol, and not

marijuana, coming from Hensley and his vehicle.         N.T., 12/8/20, at 35.

Moreover, these conflicting statements are also consistent with alcohol

intoxication and are not indicative of recent marijuana use, sufficient to

sustain Hensley’s conviction for DUI-controlled substance.

      Finally, the trial court’s reliance upon Trooper Owens’s observations

following the traffic stop as supporting Hensley’s DUI-controlled substance

conviction is not supported by the record.        In short, Trooper Owens’s

testimony was insufficient to connect Hensley’s impairment with his admission

of marijuana use. Trooper Owens testified that he smelled alcohol coming

from Hensley’s vehicle and Hensley himself, Hensley had “glassy eyes and

thick slurred speech,” and Hensley “showed signs of impairment on six out of

eight clues” in the field sobriety test. N.T., 12/8/20, at 9-12. Trooper Owens’s

only mention of marijuana was to say that Hensley admitted to possessing it

on his person and that he obtained a small bag from Hensley’s pocket

containing marijuana “flakes” and “residue” that “wasn’t really anything.” Id.

at 13, 27.


      At no point did Trooper Owens testify that Hensley showed signs of

impairment due to marijuana, or that he detected the smell of marijuana

coming from Hensley’s vehicle or on his person.        Although the trooper’s


                                     - 14 -
J-S35020-21



testimony, which the trial court credited, established that Hensley was

impaired, it did not establish or even suggest that the impairment resulted

from a controlled substance other than alcohol.5 To be sure, the Officer did

not arrest Hensley for DUI-controlled substance on the night of his arrest; he

only charged him with DUI-alcohol and a summary traffic offense. Trooper

Owens’s testimony was not sufficient to sustain Hensley’s conviction under

Section 3802(d)(2).

       In Gause, supra, a police officer pulled Gause over for a traffic

violation. When she approached the vehicle, she smelled alcohol and Gause

stated that he had consumed “one 12-ounce can of beer.”      Gause, 164 A.3d

at 535.    Gause then completed field sobriety tests “with varying levels of

success.” Id. On cross-examination, defense counsel elicited from the officer

that she neither smelled nor saw marijuana.        Id.   Moreover, the officer

testified that “[Gause’s] speech was not slurred and that, outside of the field

sobriety tests, [Gause’s] balance and coordination were fine.” Id.

       The police officer in Gause went on to testify, however, that she gives

the “Romberg Test” when “she suspects marijuana usage because she

associates eyelid tremors, as in this case, with marijuana usage.”         Id.

Although Gause “submitted himself to a drug recognition evaluation, he

refused chemical testing.” Id.

____________________________________________


5 As noted above, Hensley’s breathalyzer result further supports this
conclusion.


                                          - 15 -
J-S35020-21



       Based on this evidence, a jury convicted Gause of two DUI counts, DUI-

alcohol and DUI-controlled substance. The trial court found the two counts

merged for sentencing purposes, sentenced him to five years of intermediate

punishment, and denied his post-sentence motion.           Gause filed a timely

appeal to this Court.

       Among the issues raised by Gause, was whether the trial court erred in

permitting the officer to render her opinion that body tremors and eyelid

tremors were indicative of marijuana usage, as well as a claim that the

evidence was insufficient to support his Section 3802(d)(2) conviction.6

       In addressing the first issue, we found that the police officer’s testimony

was incompetent and that the trial court should have excluded it under

Pennsylvania Rule of Evidence 701. See Gause, 164 A.3d at 537-540. As to

the sufficiency challenge, the Court concluded:

          Without [the officer’s] testimony, the evidence even when
          viewed in the light most favorable to the Commonwealth as
          verdict winner, did not support a conviction of DUI-
          controlled substance. In fact, there was a total lack of proof
          that Gause was under the influence of a drug to a degree
          that his ability to safely drive was impaired. Thus, the
          conviction under subsection 3802(d)(2) cannot stand.

Gause, 164 A.3d at 540.




____________________________________________


6 Gause also challenged the sufficiency of the evidence supporting his Section
3802(a)(1) conviction. We agreed and reversed his judgment of sentence for
that conviction as well. See Gause, 164 A.3d at 540-42.


                                          - 16 -
J-S35020-21



       Here, as in Gause, there was a total lack of proof that Hensley’s ability

to drive safely was impaired by his marijuana use.       The only evidence of

record—Hensley’s admission that he had smoked an unknown quantity of

marijuana at an unknown time prior to driving—even when considered in a

light most favorable to the Commonwealth as verdict-winner, did not support

a conviction of DUI-controlled substance.7

       In sum, while the evidence was sufficient to show Hensley’s impairment

on the night in question was caused by the consumption of alcohol, it was

insufficient to show that the impairment was caused by marijuana use. As a

result, we must reverse Hensley’s DUI-controlled substance conviction under

Section 3802(d)(2), vacate his judgment of sentence on that count, and

remand for resentencing consistent with this memorandum.

       Conviction reversed.        Judgment of sentence vacated in part. Case

remanded for resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/09/2022

____________________________________________


7We note that in situations where there is evidence of both alcohol and drug
consumption, but inadequate evidence of which substance cause the
defendant’s impairment, the proper violation upon which to charge a DUI
defendant would be Section 3802(d)(3).

                                          - 17 -